ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 11 JUILLET 1950

1950

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERNATIONAL STATUS
OF SOUTH-WEST AFRICA

ADVISORY OPINION OF JULY 11th, 1950
Le présent avis doit être cité comme. suit :

« Statut international du Sud-Ouest africain,
Avis consultatif : C. I. J. Recueil 1950, p. 128.»

This Opinion should be cited as follows:

“International status of South-West Africa,
Advisory Opinion : I.C. J. Reports 1950, p. 128.”

 

N° de vente; 42
Sales number

 

 

 
1950
Le 11 juillet
Rôle général
n° 10

COUR INTERNATIONALE DE JUSTICE

ANNEE 1950

Ir juillet 1950

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

Existence actuelle du Mandat pour le Sud-Ouest africain conféré à
l'Union sud-africaine et des obligations internationales qui en découlent.
Article 22 du Pacte de la Société des Nations. — Article 80, para-
graphe 1, de la Charte. — Différence entre les Mandats internationaux
et les notions de mandat en droit interne. — Déclarations faites par le

 

Gouvernement de l'Union sur le maintien de ses obligations en vertu du
Mandat. — Obligation pour le Gouvernement de l'Union d'admettre
un contrôle de la part des Nations Unies et de transmettre rapports et
pétitions. — Compétence de l’Assemblée générale des Nations Unies
découlant de l'article 10 de la Charte. — Juridiction obligatoire de la
Cour internationale de Justice.

dpplicabilité du chapitre XII de la Charte. — Caractère facultatif
ou obligatoire du placement du Territoire du Sud-Ouest africain sous
le Régime de Tutelle. — Articles 75, 77, 79 et 80, paragraphe 2, de
la Charte.

Compétence pour modifier le statut international du Territoire du
Sud-Ouest africain.

AVIS CONSULTATIF

Présents : M. BASDEVANT, Président ; M. GUERRERO, Vice-Prési-

dent ; MM. ALVAREZ, HACKWORTH, WINIARSKI, ZORICIÉ,
DE VISSCHER, Sir ARNOLD McNair, M. KLAESTAD,
Bapawr Pacua, MM. Krytov, Reap, Hsu Mo, AZE-
VEDO, juges ; M. HAMBRO, Greffier.
129

AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

La Cour,

ainsi composée,

donne l'avis consultatif suivant :

A la date du 6 décembre 1949, l’Assemblée générale des Nations
Unies a adopté la résolution ci-après :

« L'Assemblée générale,

Rappelant ses résolutions 65 (I) du 14 décembre 1946, 141 (I)
du 1er novembre 1947 et 227 (III) du 26 novembre 1948, relatives
au Territoire du Sud-Ouest africain,

Considérant qu’il est souhaitable que l’Assemblée générale
obtienne, pour poursuivre l'examen de cette question, un avis
consultatif sur les aspects juridiques qu’elle présente,

1. Décide de soumettre les questions suivantes à la Cour inter-
nationale de Justice en la priant de donner un avis consultatif
qui sera transmis à l’Assemblée générale avant sa cinquième session
ordinaire si possible :

« Quel est le statut international du Territoire du Sud-Ouest
africain, et quelles sont les obligations internationales de l’Union
sud-africaine qui en découlent, et notamment :

a) L'Union sud-africaine a-t-elle encore des obligations inter-
nationales en vertu du Mandat pour le Sud-Ouest africain et,
si c’est le cas, quelles sont-elles ?

b) Les dispositions du chapitre XII de la Charte sont-elles
applicables au Territoire du Sud-Ouest africain et, dans l’affir-
mative, de quelle façon le sont-elles ?

c) L'Union sud-africaine a-t-elle compétence pour modifier
le statut international du Territoire du Sud-Ouest africain ou,
dans le cas d’une réponse négative, qui a compétence pour
déterminer et modifier le statut international du Territoire ? »

2. Charge le Secrétaire général de transmettre la présente réso-
lution à la Cour internationale de Justice, conformément à l’arti-
cle 65 du Statut de la Gour, et d’y joindre tout document pouvant
servir à élucider la question.

Le Secrétaire général joindra notamment le texte de l'article 22
du Pacte de la Société des Nations ; le texte du Mandat pour le
Sud-Ouest africain allemand, confirmé par le Conseil de la Société
des Nations le 17 décembre 1920 ; les documents pertinents concer-
nant les objectifs et les fonctions du Régime des Mandats; le texte
de la résolution sur la question des Mandats, adoptée par la Société
des Nations le 18 avril 1946 ; le texte des articles 77 et 80 de la
Charte, ainsi que des renseignements sur les débats auxquels ces
articles ont donné lieu à la Conférence de San-Francisco et à l’Assem-
blée générale ; le rapport de la Quatrième Commission et les docu-
ments officiels, y compris les annexes, se rapportant à l'examen
130 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

de la question du Sud-Ouest africain.lors de la quatrième session
de l’Assemblée générale. »

Par une lettre du 19 décembre 1949, enregistrée au Greffe de la
Cour le 27 décembre, le Secrétaire général des Nations Unies a
transmis à la Cour la copie certifiée conforme de la résolution de
l’Assemblée générale.

Le 30 décembre 1949, le Greffier, conformément à l’article 66,
paragraphe 1, du Statut, a notifié la requête à tous les Etats admis
à ester en justice devant la Cour. En outre, la question, soumise à
fin d’avis consultatif par l’Assemblée générale, visant le chapitre XII
de la Charte, le Greffier adressa le même jour à tous les Membres
des Nations Unies la communication spéciale et directe prévue
au paragraphe 2 de l’article 66 du Statut, en leur faisant savoir
que la Cour était disposée à recevoir d’eux des exposés écrits sur la
question. Par une ordonnance rendue le même jour, le Président,
la Cour ne siégeant pas, a fixé au lundi 20 mars 1950 la date a
laquelle expirait le délai dans lequel lesdits exposés pouvaient être
déposés, et a réservé la suite de la procédure.

Dans le délai prescrit, des exposés écrits furent déposés par les
États suivants: Égypte, Union sud-africaine, États-Unis d’Amé-
rique, Inde et Pologne.

Le 7 mars 1950, le Comité directeur de la Ligue internationale
des droits de l’homme adressa à la Cour une communication
demandant l'autorisation de présenter un exposé écrit et oral sur
la question soumise à fin d'avis. Le 16 mars, la Cour décida qu’elle
était disposée à recevoir de cette organisation, avant le 10 avril,
un exposé écrit, limité aux questions juridiques soumises à la
Cour. La Ligue en fut avisée le même jour, mais elle n’adressa
aucune communication dans le délai qui lui avait été imparti.

Par lettre du 23 janvier 1950, le Secrétaire général des Nations
Unies fit savoir qu'il avait désigné M. I. Kerno, Secrétaire général
adjoint chargé du Département juridique, comme son représentant
devant la Cour, M. Kerno étant autorisé à présenter tout exposé
écrit ou oral susceptible d’aider la Cour.

Par lettres du 1 mars et du 20 mars 1950, enregistrées au Greffe
le 8 mars et le 11 avril respectivement, le Secrétaire général transmit
au Greffe la documentation qu’il était chargé de lui fournir aux
termes de la résolution de l’Assemblée générale et de l’article 65
du Statut. Tous ces documents sont énumérés dans le bordereau
joint en annexe au présent avis.

Le Gouvernement des Philippines fit savoir, par télégrammes
datés du 15 mars et du 29 avril, qu'il avait l'intention de présenter
un exposé oral. Le Gouvernement de l’Union sud-africaine fit
connaître la même intention par lettre du 28 mars.

6
131 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Lors des audiences publiques tenues du 16 au 23 mai 1950, la Cour
entendit des exposés oraux présentés :

au nom du Secrétaire général des Nations Unies, par M. Ivan
Kerno, Secrétaire général adjoint chargé du Département juri-
dique ;

au nom du Gouvernement des Philippines, par M. le juge José
D. Ingles, membre .de la délégation permanente des Philippines
auprès des Nations Unies ;

au nom du Gouvernement de l’Union sud-africaine, par M. L.
Steyn, K.C., conseiller juridique principal du ministère de la Justice
du Gouvernement sud-africain.

*
* *
La demande d’avis débute par une question générale posée dans
les termes suivants :

« Quel est le statut international du Territoire du Sud-Ouest
africain et quelles sont les obligations internationales de l'Union
sud-africaine qui en découlent ? »

La Cour est d'avis qu’à cette question générale, l'examen des
trois questions particulières qui lui ont été soumises fournira une
réponse suffisante, et qu'il n’est pas nécessaire de considérer cette
question générale séparément. Elle abordera donc immédiatement
l'étude des questions particulières.

Question a}: « L'Union sud-africaine a-t-elle encore des obligations
internationales en vertu du Mandat pour le Sud-Ouest afri-
cain et, st c'est le cas, quelles sont-elles ? »

Le Territoire du Sud-Ouest africain était l’une des possessions
allemandes d'outre-mer pour lesquelles l’Allemagne, en vertu de
l’article 119 du Traité de Versailles, a renoncé à tous ses droits et
titres en faveur des Principales Puissances alliées et associées.
Lorsqu'il y eut lieu de prendre une décision au sujet de l’avenir de
ces possessions ainsi que d’autres territoires qui, à la suite de la
guerre de 1914-1918, avaient cessé d’être sous la souveraineté des
États qui les gouvernaient précédemment et qui étaient habités
par des peuples non encore pleinement .capables de se gouverner
eux-mêmes, deux principes furent considérés comme étant d’im-
portance primordiale: celui de la non-annexion et celui qui
proclamait que le bien-étre et le développement de ces peuples
formaient « une mission sacrée de civilisation ».

Afin de donner pratiquement effet 4 ces principes, un régime
international, celui des Mandats, fut créé en vertu de l’article 22
du Pacte de la Société des Nations. Une «tutelle» devait être
instituée pour ces peuples et cette tutelle devait-être-confiée à
certaines nations développées et exercée par elles «en qualité de
mandataire et au nom de la Société ».

7
132 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

En conséquence, les Principales Puissances alliées et associées,
étant convenues qu’un Mandat sur le Territoire du Sud-Ouest
africain soit conféré à Sa Majesté britannique pour être exercé
en son nom par le Gouvernement de l'Union de l'Afrique du Sud,
ont proposé les termes de ce Mandat. Sa Majesté britannique,
agissant pour le Gouvernement de l’Afrique du Sud et en son nom,
s’est engagée à accepter le Mandat et à l'exercer au nom de la
Société des Nations, conformément aux termes proposés. Le
17 décembre 1920, le Conseil de la Société des Nations, confirmant
le Mandat, en a défini les termes.

Conformément à ces termes, l’Union sud-africaine (le mandataire)
devait avoir pleins pouvoirs d'administration et de législation sur le
Territoire, qui serait administré comme partie intégrante de l'Union
et le mandataire était autorisé à appliquer au Territoire la législation
de l’Union sud-africaine, sous réserve des modifications nécessitées
par les conditions locales. D'autre part, le mandataire était tenu
de respecter. un certain nombre d'obligations, et le Conseil de la
Société des Nations devait surveiller l’administration et veiller à
ce que ces obligations fussent respectées.

Il ressort des termes de ce Mandat, ainsi que des dispositions
de l’article 22 du Pacte et des principes qui y sont énoncés, que la
création de cette nouvelle institution internationale n’impliquait ni
cession de territoire ni transfert de souveraineté à l’Union sud-
africaine. Le Gouvernement de l'Union devait exercer une fonction
d'administration internationale au nom de la Société des Nations,
aux fins de favoriser le bien-être et le développement des habitants.

On soutient maintenant, au nom du Gouvernement de l’Union,
que ce Mandat a pris fin, parce que la Société des Nations a cessé
d'exister. Cette thèse est fondée sur une conception erronée de la
situation juridique créée par l’article 22 du Pacte et par le Mandat
lui-même. La Société des Nations n’était pas, comme l'a allégué
ce Gouvernement, un « mandant », au sens où ce terme est employé
dans la législation interne de certains États. Elle avait seulement
assumé une fonction internationale de surveillance et de contrôle.
Le Mandat n'avait de commun que le nom avec les notions, d’ail-
leurs diverses, de mandat en droit interne. Le but du Mandat régi
par des règles internationales dépassait de beaucoup celui de
rapports contractuels régis par un droit national. Le Mandat a
été créé, dans l'intérêt des habitants du Territoire et de l'humanité
en général, comme une institution internationale à laquelle était
assigné un but international: une mission sacrée de civilisation.
Il n'est donc pas possible de tirer une conclusion par analogie des
notions de mandat en droit interne ou de toute autre conception
juridique de ce droit. Les règles internationales régissant le Mandat
constituaient pour le Territoire un statut international reconnu
par tous les Membres de la Société des Nations, y compris l’Union
sud-africaine.

8
133 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Le caractère essentiellement international des fonctions dont
était chargée l’Union sud-africaine ressort en particulier du fait
qu’en vertu de l’article 22 du Pacte et de l’article 6 du Mandat l’exer-
cice de ces fonctions était soumis à la surveillance du Conseil de la
Société des Nations et à l’obligation de lui présenter des rapports
annuels ; il ressort également du fait que tout Membre de la
Société des Nations pouvait, conformément à l’article 7 du Mandat,
soumettre à la Cour permanente de Justice internationale tout
différend avec le Gouvernement de l’Union, relatif à l’interpré-
tation ou à l'application des dispositions du Mandat.

L'autorité que le Gouvernement de l’Union exerce sur le Terri-
toire est fondée sur le Mandat. Si le Mandat avait cessé d’exister,
comme le prétend le Gouvernement de l’Union, l'autorité de celle-ci
aurait également cessé d'exister. Rien ne permet de conserver les
droits dérivés du Mandat tout en répudiant les obligations qui
en découlent.

Ces obligations internationales, assumées par l’Union sud-afri-
caine, étaient de deux sortes. Les unes concernaient directe-
ment l’administration du Territoire et correspondaient à la mis-
sion sacrée de civilisation mentionnée à l'article 22 du Pacte.
Les autres avaient trait au mécanisme de mise en œuvre et étaient
étroitement liées à la surveillance et aux fonctions de contrôle de
la Société des Nations. Elles correspondaient aux « garanties pour
l’accomplissement de cette mission », mentionnées dans le même
article.

Les obligations du premier groupe sont définies dans l’article 22
du Pacte et dans les articles 2 à 5 du Mandat. L'Union assumait
l'obligation générale de favoriser au maximum le bien-être matériel
et moral et le progrès social des habitants. Ellé prenait à sa charge
des obligations particulières relatives à la traite des esclaves, au
travail forcé, au trafic de l'armement et des munitions, à celui des
spiritueux et des boissons alcooliques, à l’instruction et aux établis-
sements militaires, ainsi que des obligations relatives à la liberté
de conscience et au libre exercice du culte, y compris des obliga-
tions spéciales à l’égard des missionnaires.

Ces obligations représentent l'essence même de la mission sacrée
de civilisation. À tous égards leur raison d’être et leur objet primitif
demeurent. Comme leur exécution ne dépendait pas de l'existence
de la Société des Nations, ces obligations ne pouvaient devenir
caduques pour la seule raison que cet organe de surveillance avait
cessé d’exister. Le droit de la population de voir le Territoire admi-
nistré conformément à ces règles ne pouvait pas non plus en
dépendre.

Cette manière de voir est confirmée par l’article 80, paragraphe
premier, de la Charte, qui maintient les droits des États et des
peuples et les dispositions des actes internationaux en vigueur
jusqu’à ce que les territoires dont il s’agit soient placés sous le

9
134 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Régime de Tutelle. Il est vrai que cette clause prévoit seulement
qu'aucune disposition du chapitre XII ne sera interprétée comme
modifiant les droits d’aucun Etat ou d’aucun peuple ou les disposi-
tions d'actes internationaux en vigueur. Mais, en tant qu'elle
s'applique aux territoires sous Mandat, lesquels sont expressément
mentionnés au paragraphe 2 du même article, cette clause présup-
pose que les droits des États et des peuples ne sont pas devenus
caducs par le simple effet de la dissolution de la Société des Nations.
L’intention a évidemment été de sauvegarder les droits des Etats
et des peuples en toutes circonstances et à tous égards, jusqu’à
ce que chaque territoire soit placé sous le Régime de Tutelle.

Cette manière de voir résulte, d’autre part, de la résolution de
la Société des Nations du 18 avril 1946, qui s'exprime comme suit :

« Rappelant que l’article 22 du Pacte applique à certains terri-
toires placés sous Mandat le principe que le bien-être et le déve-
loppement des peuples non encore capables de se diriger eux-mêmes
dans les conditions particulièrement difficiles du moude moderne
forment une mission sacrée de civilisation :

. . . . . . . . . . . ‘ . . . . . > . .

3. Reconnaît que la dissolution de la Société des Nations mettra
fin à ses fonctions en ce qui concerne les territoires sous Mandat,
mais note que des principes correspondant à ceux que déclare
l'article 22 du Pacte sont incorporés dans les chapitres XI, XII et
XIII de la Charte des Nations Unies ;

4. Note que les Membres de la Société administrant actuellement
des territoires sous Mandat ont exprimé leur intention de continuer
a les administrer, en vue du bien-étre et du développement des
peuples intéressés, conformément aux obligations contenues dans
les divers Mandats, jusqu’a ce que de nouveaux arrangements
soient pris entre les Nations Unies et les diverses Puissances man-
dataires. »

Ainsi qu’il ressort de cette résolution, l’Assemblée a dit que
les fonctions de la Société des Nations relativement aux territoires
sous Mandat prendraient fin; elle n’a pas dit que les Mandats
eux-mémes prendraient fin. En s’en tenant 14, d’une part, et en
constatant, d’autre part, que les Puissances mandataires avaient
exprimé l'intention de continuer à administrer les territoires sous
Mandat conformément aux obligations contenues dans les divers
Mandats jusqu’à ce que de nouveaux arrangements soient pris
entre les Nations Unies et les diverses Puissances mandataires,
l’Assemblée a manifesté sa conviction que les Mandats continue-
raient d'exister jusqu’à ce que «de nouveaux arrangements »
soient pris.

Une vue semblable a été exprimée, à diverses reprises, par F'Union
sud-africaine. Dans des déclarations faites à la Société des Nations
aussi bien qu'aux Nations Unies, le Gouvernement de l’Union
a reconnu que les obligations découlant pour lui du Mandat

10
135 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

continuaient d’exister après la disparition de la Société des Nations.
Dans une déclaration, faite le 9 avril 1946 devant l’Assemblée de
la Société des Nations, le représentant de l’Union, après avoir
fait part de l’intention de son Gouvernement de chercher, pour
le Sud-Ouest africain, un statut internationalement reconnu qui
en fasse une partie intégrante de l’Union, a dit : « Dans l'intervalle,
l’Union sud-africaine continuera à administrer le Territoire en se
conformant scrupuleusement aux obligations du Mandat, en favori-
sant les progrès et les intérêts des habitants, ainsi que l’Union
l’a fait durant ces six dernières années, alors même que la Commis-
sion des Mandats ne pouvait se réunir. » Après avoir exposé que la
disparition de la Commission des Mandats et du Conseil de la Société
des Nations empécherait « évidemment de se conformer entiére-
ment à la lettre du Mandat », il ajouta: « Le Gouvernement de
l’Union se fera cependant un devoir de considérer que la disparition
de la Société des Nations ne diminue en rien les obligations qui
découlent du Mandat ; il continuera à s’en acquitter en pleine
conscience et avec le juste sentiment de ses responsabilités, jusqu’au
moment où d’autres arrangements auront été conclus quant au
statut futur de ce Territoire. »

Dans un mémorandum communiqué, le 17 octobre 1946, par la
légation de l’Union sud-africaine à Washington, au Secrétaire
général des Nations Unies, le même point de vue a été exprimé.
Bien que la Société des Nations eût à cette époque disparu, le
Gouvernement’ de l'Union continuait à se référer à sa responsa-
bilité en vertu du Mandat. Il déclarait : «Cette responsabilité
du Gouvernement de l’Union en tant que mandataire est néces-
sairement inaliénable. » Le 4 novembre 1946, le premier ministre de
l’Union, dans une déclaration à la Quatrième Commission de l’Assem-
blée générale des Nations Unies, a répété la déclaration faite
précédemment devant la Société des Nations par le représentant
de l’Union.

Par lettre du 23 juillet 1947 adressée au Secrétaire général des
Nations Unies, la légation de l’Union visa une résolution du Parle-
ment de l’Union, laquelle énonçait «que le Gouvernement doit
continuer à soumettre des rapports à l’Organisation des Nations
Unies comme il l’avait fait jusqu'ici en vertu du Mandat ». Cette
lettre ajoutait : « Dans ces conditions, le Gouvernement de Y'Union
n’a pas d'autre voie que de maintenir le statu guo et de continuer à
administrer le Territoire dans l'esprit du Mandat existant. »

Ces déclarations constituent la reconnaissance par le Gouvernement
de l'Union de la continuation de ses obligations en vertu du Mandat
et non une simple indication quant à la conduite future de ce
Gouvernement. L'interprétation d’instruments juridiques donnée
par les parties elles-mêmes, si elle n’est pas concluante pour

II
136 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

en déterminer le sens, jouit néanmoins d’une grande valeur
probante quand cette interprétation contient la reconnaissance
par l’une des parties de ses obligations en vertu d’un instrument.
Dans le cas présent, les déclarations de l’Union sud-africaine
corroborent les conclusions déduites par la Cour.

+
* *

La Cour abordera maintenant l’examen du second groupe d’obliga-
tions mentionné plus haut. Ces obligations avaient trait au mécanisme
de mise en œuvre et elles étaient étroitement liées aux fonctions de
contrôle de la Société des Nations, notamment l'obligation incom-
bant à l'Union sud-africaine de se prêter à la surveillance et au
contrôle du Conseil de la Société des Nations et l'obligation d’en-
voyer à ce dernier des rapports annucls conformément à l’article 22
du Pacte et à l’article 6 du Mandat. Le Conseil ayant disparu du
fait de la dissolution de la Société, la question se pose de savoir
si ces fonctions de contrôle doivent être exercées par la nouvelle
organisation internationale créée par la Charte et si l'Union sud-
africaine est tenue de se prêter au contrôle de cette nouvelle organi-
sation et de lui soumettre des rapports annuels.

Des doutes peuvent naître du fait que les fonctions de surveil-
lance de la Société des Nations sur les territoires sous Mandat non
placés sous le nouveau Régime de Tutelle n’ont été ni transférées
expressément aux Nations Unies, ni assumées expressément par
cette Organisation. Des raisons décisives n’en paraissent pas moins
conduire à une réponse affirmative à la question ci-dessus men-
tionnée. |

L'obligation incombant à un Etat mandataire de se prêter à une
surveillance internationale et de soumettre des rapports tient une
place importante dans le système des Mandats. En instituant
celui-ci, les rédacteurs du Pacte ont eu la pensée que, pour assurer
effectivement l’accomplissement de la mission sacrée de civilisation
confiée à la Puissance mandataire, il importait de soumettre à
une surveillance internationale l’administration des territoires
sous Mandat. Les rédacteurs de la Charte ont eu la même préoccu-
pation lorsqu'ils ont organisé un Régime international de Tutelle.
La nécessité d’une telle surveillance subsiste en dépit de la dispari-
tion de l'organe de contrôle prévu pour les Mandats. On ne
saurait admettre que l'obligation de se soumettre à surveillance
aurait disparu pour la simple raison que cet organe de contrôle
a cessé d'exister, alors que les Nations Unies offrent un autre
organe international chargé de fonctions analogues encore que
non identiques.

Ces considérations générales sont confirmées par le paragraphe
premier de l’article 80 de la Charte, tel que ce texte a été interprété
ci-dessus. I] vise à garantir non seulement les droits des États, mais
aussi les droits des peuples des territoires sous Mandat jusqu'au
moment où seront conclus les Accords de Tutelle. Son but a certaine-

12
137 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

ment été d’assurer à ces droits une protection réelle ; or, ces droits
des peuples ne sauraient être efficacement garantis sans contrôle
international et sans Vobligation de soumettre des rapports à
un organe de contrôlé.

Par sa résolution du 18 avril 1946, l’Assemblée de la Société des
Nations avait exprimé des vues analogues. Elle reconnut — comme
il a été dit plus haut — que les fonctions de la Société des Nations
relativement aux territoires sous Mandat prendraient fin, mais
elle nota que des principes correspondant à ceux que déclare l’arti-
cle 22 du Pacte sont incorporés dans les chapitres XI, XII et XIII
de la Charte des Nations Unies. Elle nota en outre que les États
mandataires avaient exprimé leur intention de continuer à admi-
nistrer les territoires conformément aux obligations contenues dans
les Mandats jusqu’à ce que de nouveaux arrangements fussent pris
entre les Nations Unies et les Puissances mandataires. Cette résolu-
tion présuppose que les fonctions de surveillance exercées par la
Société des Nations seraient reprises par les Nations Unies.

La compétence de l’Assemblée générale des Nations Unies pour
exercer un tel contrôle et pour recevoir et examiner des rapports se
déduit des termes généraux de Particle 10 de la Charte qui autorise
l’Assemblée générale à discuter toutes questions ou affaires rentrant
dans le cadre de la Charte et à formuler sur ces questions ou affaires
des recommandations aux Membres des Nations Unies. Cette
compétence a été en fait exercée par l’Assemblée générale dans sa
résolution 141 (II) du ret novembre 1947 et sa résolution 227 (III)
du 26 novembre 1948, confirmées par la résolution 337 (IV) du
6 décembre 1949.

Pour ces motifs, la Cour arrive à la conclusior! que l’Assemblée
générale des Nations Unies est fondée en droit à exercer les fonc-
tions de surveillance qu’exerçait précédemment la Société des
Nations en ce qui concerne l’administration du Territoire et que
FUnion sud-africaine a l'obligation de se prêter à la surveillance
de l’Assemblée générale et de lui soumettre des rapports annuels.

Le droit de pétition n’était mentionné ni à l’article 22 du Pacte,
ni dans les dispositions du Mandat. Mais, le 31 janvier 1923, le
Conseil de la Société des Nations adopta certaines règles en cette
matière. Les pétitions adressées à la Société des Nations par des
communautés ou des éléments de la population des territoires sous
Mandat seraient transmises par l'intermédiaire des Gouvernements
mandataires qui pourraient y joindre les observations qu’ils juge-
raient convenables. Cette innovation rendit plus effective la fonc-
tion de surveillance du Conseil.

La Cour est d’avis que le droit ainsi acquis par les habitants du
Sud-Ouest africain est maintenu par le paragraphe premier de

13
138 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

l’article 80 de la Charte, tel que ce texte a été interprété ci-dessus.
Étant donné la conclusion à laquelle la Cour est arrivée en ce qui
concerne l'exercice des fonctions de surveillance par les Nations
Unies et l'obligation pour lé Gouvernement de l'Union de se sou-
mettre à cette surveillance, et considérant que l’envoi et l’examen
de pétitions sont une partie de ce contrôle, la Cour est d’avis que
les pétitions doivent être transmises par ce Gouvernement à l’Assem-
blée générale des Nations Unies, laquelle est fondée en droit a
en connaitre.

Ii découle de ce qui a été dit plus haut que le Sud-Ouest africain
doit toujours étre considéré comme un territoire tenu en vertu
du Mandat du 17 décembre 1920. Le degré de surveillance à exercer
par l'Assemblée générale ne saurait donc dépasser celui qui a été
appliqué sous le Régime des Mandats et devrait être conforme,
autant que possible, à la procédure suivie en la matière par le
Conseil de la Société des Nations. Ces observations s'appliquent
en particulier aux rapports annuels et aux pétitions.

Suivant l'article 7 du Mandat, les différends qui viendraient
à s'élever entre l'État mandataire et un autre Membre de la Société
des Nations et relatifs à l'interprétation ou à l'application des
dispositions du Mandat devaient être soumis, au cas où ils n’auraient
pas été réglés par des négociations, à la Cour permanente de Justice
internationale. Vu Particle 37 du Statut de la Cour internationale
de Justice et l’article 80, paragraphe premier, de la Charte, la Cour
est d’avis que cette disposition du Mandat est encore en vigueur
et qu’en conséquence l’Union sud-africaine est tenue de reconnaître
comme obligatoire la juridiction de la Cour dans les térmes prévus
par ces dispositions.

*
* *

Plusieurs Gouvernements ont fait mention, dans les exposés
écrits et oraux présentés à la Cour, du chapitre XI de la Charte. Vu
les conclusions auxquelles la Cour est arrivée, la question de savoir
si les dispositions de ce chapitre sont applicables ne se pose pas,
aux fins du présent avis. Elle ne fait pas partie des questions
posées à la Cour et il n’est pas nécessaire de l’examiner.

*
* *

Question b): « Les dispositions du chapitre XII de la Charte sont-
elles applicables au Territoire du Sud-Ouest africain
et, dans l’affirmative, de quelle façon le sont-elles ? »

Les territoires sous Mandat n’ont pas été soumis automatique-
ment par la Charte au nouveau Régime international de Tutelle.

14
139 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Ce système doit, suivant les articles 75 et 77, s'appliquer aux terri-
toires qui sont placés sous ce régime en vertu d’Accords de Tutelle.
Le Sud-Ouest africain, étant un territoire sous Mandat (article 77 a),
peut être placé sous le Régime de Tutelle conformément aux disposi-
tions du chapitre XII. En ce sens, ce chapitre est applicable au
Territoire.

La question b) demande en outre de quelle façon le chapitre XII
est applicable au Territoire. Il ressort d’un certain nombre de docu-
ments soumis à la Cour conformément à la résolution de l’Assem-
blée générale en date du 6 décembre 1949, ainsi que des exposés
écrits et oraux présentés par divers Gouvernements, que l’Assemblée
générale, en posant une question relative à la manière dont s’appli-
que le chapitre XIT, visait le point de savoir si la Charte a imposé
à l’Union sud-africaine une obligation de placer le Territoire sous
le Régime de Tutelle par le moyen d’un Accord de Tutelle.

De l'avis de la Cour, les articles 75 et 77 démontrent que cette
question doit recevoir une réponse négative. Les termes des deux
articles sont permissifs (« qui pourront être placés sous ce régime »,
« qui viendraient à être placés sous ce régime »). L’un et l’autre se
réfèrent à des accords ultérieurs, par lesquels les territoires en
question pourraient être placés sous le Régime de Tutelle. Un
« accord » suppose le consentement des parties intéressées, y compris
celui de la Puissance mandataire dans le cas des territoires sous
Mandat (article 79). Les parties doivent être libres d'accepter ou de
refuser les termes d’un projet d’accord. Nulle partie ne peut préten-
dre imposer ses conditions à l’autre. Au surplus, l’article 77, para-
graphe 2, présuppose l’accord non seulement quant aux conditions
particulières, mais encore au sujet des territoires qui pourront
être placés sous le Régime de Tutelle.

On a soutenu que le mot « volontairement » figurant à l’article 77
à propos de la seule catégorie c) démontre le caractère obligatoire de
la mise sous Tutelle des autres territoires. Toutefois, ce mot ne
saurait à lui seul l’emporter sur le principe tiré des articles 75, 77 et 79
considérés dans leur ensemble. Une obligation à la charge d’un État
mandataire de placer le Territoire sous Tutelle aurait dû être
exprimée d’une façon directe. Le mot « volontairement » employé
à propos de la catégorie c) s'explique par un excès de prudence
et par le désir de donner des assurances supplémentaires de libre
initiative aux États possédant de tels territoires.

On a soutenu également que le paragraphe 2 de l’article 80 impose
aux États mandataires l’obligation de négocier et de conclure des
Accords de Tutelle. La Cour ne voit aucune justification pour cette
allégation. Le paragraphe 2 déclare seulement que le premier para-
graphe de l’article né doit pas être interprété comme motivant un
retard ou un ajournement de la négociation et de la conclusion
d'accords destinés à placer sous le Régime de Tutelle des territoires
sous Mandat ou d’autres territoires, ainsi qu'il est prévu à l’article 77.

15
140 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Rien n'indique que cette disposition ait eu pour objet d'apporter
une exception au principe qui découle des articles 75, 77 et 70. La
disposition est entièrement négative en son caractère et ne peut
être considérée comme créant une obligation de négocier et conclure
un accord. Si les parties à la Charte avaient eu l'intention de créer
une obligation de cette nature pour l'État mandataire, cette inten-
tion aurait dû nécessairement être exprimée en termes positifs.

On a soutenu d’autre part que l'article 80, paragraphe 2,
crée une obligation à la charge des États mandataires d'entamer des
négociations en vue de conclure un Accord de Tutelle. Mais une obli-
gation de négocier, sans obligation de conclure un accord, ne peut
guère être déduite de cette disposition qui se réfère expressément à
un retard ou un ajournement «de la négociation et de la conclu-
sion » des accords. L'article ne borne pas sa référence aux négocia-
tions seules. Au surplus, il fait allusion à la négociation et à la
conclusion d'accords destinés à placer sous le Régime de Tutelle
«des territoires sous Mandat ou d’autres territoires ainsi qu’il
est prévu à l’article 77 ». En d’autres termes, il ne se réfère pas seule-
ment aux territoires sous Mandat, mais aussi aux territoires
mentionnés à l’article 77 b) et c). Il est toutefois évident qu’il ne
peut y avoir aucune obligation d'entamer des négociations en vue
de conclure des Accords de Tutelle relatifs à ces territoires.

On a soutenu que le Régime de Tutelle créé par la Charte
n'aurait jamais eu qu’une existence théorique si les Puissances
mandataires ne s'étaient reconnu aucune obligation de négocier
en vue de conclure des Accords de Tutelle. Cette thèse n’est pas
convaincante, attendu qu’une simple obligation de négocier ne
garantit pas en elle-même la conclusion d’Accords de Tutelle. Le
Régime de Tutelle n’a pas non plus été créé pour les seuls terri-
toires sous Mandat.

Il est vrai que si les Membres de la Société des Nations ont
considéré le Régime des Mandats comme le meilleur procédé pour
l’accomplissement de la mission sacrée de civilisation énoncée à
l’article 22 du Pacte, les Membres des Nations Unies ont considéré le
Régime international de Tutelle comme le procédé le meilleur pour
l’accomplissement d’une mission analogue. Il est également vrai
que la Charte n’a prévu et réglé qu’un seul régime, le Régime inter-
national de Tutelle. Elle n’a ni prévu ni réglé à côté de lui un
Régime de Mandats. Ceci permet de conclure qu’on s'attendait à
ce que les Puissances mandataires suivent la voie normale tracée
par la Charte, c’est-à-dire : conclure des Accords de Tutelle. La
Cour ne saurait toutefois déduire de ces considérations générales
une obligation juridique, pour les États mandataires, de conclure
ou de négocier de tels accords. I] n'appartient pas à la Cour de
se prononcer sur les devoirs politiques ou moraux que ces consi-
dérations peuvent entraîner.

Pour ces motifs, la Cour estime. que la Charte n’impose pas à
VUnion l'obligation de placer le Sud-Ouest africain sous le Régime
de Tutelle.

16
IAI AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

*
* *

Question c): « L'Union sud-africaine a-t-elle compétence pour
modifier le statut international du Territoire du Sud-
Ouest africain ou, dans le cas d’une réponse négative,
qui a compétence pour déterminer et modifier le statut
international du Territoire?»

Le statut international du Territoire résulte des régles inter-
nationales régissant les droits, pouvoirs et obligations concernant
l'administration du Territoire et la surveillance de cette administra-
tion, telles que ces règles sont énoncées dans l’article 22 du Pacte
et dans le Mandat. Il est évident que l'Union n’est pas compétente
pour modifier unilatéralement le statut international du Territoire
ou l’une quelconque de ces règles internationales. Cela ressort de
l'article 7 du Mandat, qui dispose expressément que l’autorisation
du Conseil de la Société des Nations est nécessaire pour modifier
les dispositions du Mandat.

La Cour est en outre appelée à indiquer qui a compétence pour
déterminer et modifier le statut international du Territoire.

Avant de répondre à cette question, la Cour rappelle que le procédé
normal pour modifier le statut international du Territoire est de
placer celui-ci sous le Régime de Tutelle au moyen d’un accord
conclu conformément aux dispositions du chapitre XII de la
Charte.

La compétence pour modifier d’autres façons le statut interna-
tional du Territoire dépendait des règles gouvernant la modifica-
tion de l’article 22 du Pacte et la modification des dispositions du
Mandat.

L'article 26 du Pacte avait déterminé comment des amende-
ments pourraient être apportés au Pacte, y compris l’article 22.
D'autre part, l’article 7 du Mandat énongait que l'autorisation du
Conseil de la Société des Nations était nécessaire pour modifier les
dispositions de ce Mandat. Les règles ainsi posées sont devenues
inapplicables par suite de la dissolution de la Société des Nations.
Mais on ne peut en conclure qu'il n’existe aucun procédé régulier
pour modifier le statut international du Territoire du Sud-Ouest
africain.

L'article 7 du Mandat, en exigeant, pour modifier les disposi-
tions de celui-ci, l'autorisation du Conseil de la Société des Nations,
faisait intervenir à cet effet le même organe qui se trouvait investi
du pouvoir de surveillance à l’égard de l'administration du Mandat.
Or, actuellement, selon la réponse ci-dessus donnée à la Question
a), ce pouvoir de surveillance appartient à l’Assemblée générale.
D'autre part, pour substituer au Système du Mandat le Régime
international de Tutelle, les articles 79 et 85 de la Charte exigent
un Accord de Tutelle conclu par la Puissance mandataire et approuvé

17
142 AVIS DU IL VII 50 (STATUT DU SUD-OUEST AFRICAIN)

par l’Assemblée générale. Ces articles donnent également à l’Assem-
blée générale le pouvoir d'approuver toutes modifications ou amen-
dements aux Accords de Tutelle. On peut admettre par analogie
que la même procédure est applicable pour une modification au
statut international du Territoire sous Mandat dont l’objet ne
serait pas de le placer sous Régime international de Tutelle. Cette
solution est confirmée par l’action de l’Assemblée générale et par
l'attitude de l’Union sud-africaine, qui est actuellement la seule
Puissance mandataire.

Le 22 janvier 1946, devant la Quatrième Commission de l’Assem-
blée générale, le représentant de l’Union sud-africaine a expliqué le
caractère particulier des rapports entre l’Union et le Territoire sous
son Mandat. Il a déclaré qu'il ne serait fait aucune tentative en vue
d'élaborer un accord avant que ne soit librement exprimée la volonté
des populations européenne et indigènes. Il a ajouté : « Quand cette
volonté sera connue, l'Union soumettra sa décision au jugement de
l’Assemblée générale. »

Le 9 avril 1946, devant l’Assemblée de la Société des Nations,
le représentant de l’Union a déclaré qu'il «est dans l'intention du
Gouvernement de l’Union sud-africaine d'exposer à la prochaine
session des Nations Unies à New-York les raisons pour lesquelles il
conviendrait d'accorder au Sud-Ouest afriçain un statut aux termes
duquel ce Territoire serait reconnu internationalement comme
formant partie intégrante de l’Union ».

Conformément à ces déclarations, le Gouvernement de l’Union
a demandé, par lettre, du 12 août 1946, de sa légation à Washington,
l'inscription à l’ordre du jour de l’Assemblée générale de la question de
l'opportunité de l'intégration territoriale et de l’annexion à l’Union
sud-africaine du Territoire sous Mandat du Sud-Ouest africain.
Dans une lettre postérieure, du 9 octobre 1946, ce Gouvernement
a demandé que le texte de l’article de l’ordre du jour soit modifié
de la manière suivante : « Déclaration du Gouvernement de l’Union
sud-africaine sur le résultat de ses consultations avec les populations
du Sud-Ouest africain au sujet du futur statut du Territoire sous
Mandat et suite à donner aux vœux ainsi exprimés. »

Le 4 novembre 1946, devant la Quatrième Commission, le premier
ministre de l’Union sud-africaine a déclaré que l'Union avait nette-
ment compris « que sa responsabilité internationale ne lui permet-
trait pas de profiter d’une situation créée par la guerre pour effectuer
un changement dans le statut du Sud-Ouest africain sans consul-
tation appropriée soit de tous les peuples de ce Territoire soit avec
les organes internationaux compétents »

En soumettant ainsi la question du futur statut international du
Territoire au « jugement » de l’Assemblée générale en tant qu’« or-
gane international compétent », le Gouvernement de l'Union a
reconnu la compétence de l’Assemblée générale en la matière.

18
143 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

Celle-ci, d’autre part, a affirmé sa compétence par la Résolution
65 (I) du 14 décembre 1046. Elle a constaté avec satisfaction que la
mesure prise par l'Union sud-africaine manifestait la reconnaissance
de l'intérêt et du souci que les Nations Unies témoignent pour la
question. Elle a exprimé le désir « qu’un accord puisse intervenir
ultérieurement entre les Nations Unies et l’Union sud-africaine au
sujet du statut futur du Territoire sous Mandat du Sud-Ouest
africain » et a conclu: « L'Assemblée générale en conséquence ne
saurait admettre l’incorporation du Territoire du Sud-Ouest africain
à l’Union sud-africaine. »

A la suite de l’adoption de cette résolution, le Gouvernement de
l’Union a décidé de ne pas procéder à l’incorporation du Territoire,
mais de maintenir le statu guo. L'Assemblée générale a pris acte de
cette décision dans sa Résolution 141 (II) du 1 novembre 1947.

Sur la base de ces considérations, la Cour est amenée à conclure
que la compétence pour déterminer et modifier le statut interna-
tional du Territoire du Sud-Ouest africain appartient à l’Union
sud-africaine agissant avec le consentement des Nations Unies.

Par ces motifs,

La Cour est d’avis,

Sur la Question générale :
à l’unanimité,
que le Sud-Ouest africain est un territoire soumis au Mandat

international assumé par l’Union sud-africaine le 17 décembre
1920 ;

Sur la Question a):
par douze voix contre deux,

que l’Union sud-africaine continue à être soumise aux obliga-
tions internationales énoncées à l’article 22 du Pacte de la Société
des Nations et au Mandat pour le Sud-Ouest africain ainsi qu’à
Vobligation de transmettre les pétitions des habitants de ce Terri-
toire, les fonctions de contrôle devant être exercées par les Nations
Unies auxquelles les rapports annuels et les pétitions devront
être soumis, et la référence à la Cour permanente de Justice inter-
nationale devant être remplacée par la référence à la Cour inter-
nationale de Justice, conformément à l'article 7 du Mandat et à
l'article 37 du Statut.de la Cour ;

19
144 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN) |

Sur la Question b) :
à l’unarnimité,
que les dispositions du chapitre XII de la Charte s'appliquent

au Territoire du Sud-Ouest africain en ce sens qu’elles fournissent
le moyen de placer le Territoire sous le Régime de Tutelle ;

et par huit voix contre six,

que les dispositions du chapitre XII de la Charte n’imposent pas
à PUnion sud-africaine obligation juridique de placer le Terri-
toire sous le Régime de Tutelle ;

Sur la Question c) :
à l’unanimité,

que l’Union sud-africaine agissant seule n’est pas compétente
pour modifier le statut international du Territoire du Sud-Ouest
africain, et que la compétence pour déterminer et modifier ce statut
international appartient à l’Union sud-africaine agissant avec le
consentement des Nations Unies.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, le onze juillet mil neuf cent cinquante, en deux exem-
plaires, dont l’un restera déposé aux archives de la Cour et dont
Pautre sera transmis au Secrétaire général des Nations Unies.

Le Président de la Cour,

(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.

M. GUERRERO, Vice-Président, regrette de ne pouvoir se rallier
à l'avis de la Cour sur la réponse à donner à la deuxième partie
de la question sous litt. b), et déclare que, d’après lui, la Charte
impose à l’Union sud-africaine l'obligation de placer sous le Régime

20
145 AVIS DU II VII 50 (STATUT DU SUD-OUEST AFRICAIN)

de Tutelle le Territoire du Sud-Ouest africain et que, par consé-
quent, l'Union est tenue, conformément au paragraphe 2 de l’arti-
cle 80 de la Charte, de rie pas retarder ni ajourner la négociation
et la conclusion de l'accord destiné à placer le Territoire sous le
Régime de Tutelle. Sans cela, l’article 80 de la Charte n'aurait
aucun sens. À ce dernier point de vue, comme au point de vue de
l’économie générale des textes, M. Guërrero se rallie à l'opinion
exprimée par M. De Visscher.

M. Zoritié et Bapawi Pacua, juges, déclarent qu’à leur regret ils
ne peuvent se rallier à la réponse donnée par la Cour à la deuxième
partie de la question sous litt. b). D’une manière générale, ils parta-
gent à ce sujet les vues exprimées dans l'opinion dissidente de
M. De Visscher.

Sir ARNOLD McNair et M. READ, juges, se prévalant du droit
que leur confère l’article 57 du Statut, ont joint au présent avis
les exposés de leur opinion individuelle.

MM. ALVAREZ, DE VISSCHER et KRYLOV, juges, se prévalant du
droit que leur confère l’article 57 du Statut, ont joint au présent
avis les exposés de leur opinion dissidente.

(Paraphé) J. B.
(Paraphé) E. H.

2I
193
ANNEXE

Bordereau des documents soumis à la Cour par le Secrétaire général des
Nations Unies en application de l’article 65 du Statut

1

DOCUMENTS TRANSMIS PAR LE SECRÉTAIRE GÉNÉRAL A

LA COUR INTERNATIONALE DE JUSTICE CONFORMÉMENT

A LA RESOLUTION 338 (IV) ADOPTEE PAR L’ASSEMBLEE
GÉNÉRALE LE 6 DÉCEMBRE 1949

TABLE DES MATIÈRES
I. DOCUMENTATION RELATIVE AU SYSTÈME DES MANDATS

Chemise 1.

The Treaty of Peace between the Allied and
Associated Powers and Germany, 28 June
I919 — Partie IV — Droits et intérêts
allemands hors de l'Allemagne (extrait) —
Articles 118-127.

The Treaty of Peace between the Allied and
Associated Powers and Germany, 28 June
Igrg — Partie I — Pacte de la Société des
Nations (extrait) — Article 22.

Société des Nations — Actes de la Premiére
Assemblée — Séances des Commissions (IJ)
— Procés-verbaux de la Sixiéme Commis-
sion — Attribution des mandats (annexe
17 6; appendice 2).

Textes des mandats de la Société des Nations
— Mandat pour le Sud-Ouest africain

allemand.

Document republié par les Nations Unies
[A/7o].

Société des Nations — Recueil des traités et

des engagements internationaux enregistrés
par le Secrétariat de la Société des Nations
— N° 310. — Traité concernant le réta-
blissement de la paix entre l’Allemagne et
les Etats-Unis d’Amérique, signé a Berlin
le 25 août 1921 (extrait).

[Volume XII, 1922, numéros 1, 2, 3 et 4.]

Constitution de la Commission permanente
des Mandats, approuvée par le Conseil le
ter décembre 1920.

Voir ci-dessous: Société des Nations — Les
responsabilités qui incombent à la Société des
Nations en vertu de l’article 22 (Mandats)

Rapport présenté par le Conseil al Assem-

blée — Annexe I4.

69

 
194 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Société des Nations — Journal officiel —
Procès-verbal de la seizième session du
Conseil — Deuxiéme séance (extrait) —

531. Commission des Mandats: Indemnité
de séjour allouée aux membres de la Com-
mission. [IIIme Année, n° 2 — Février 1922.]

Société des Nations — Journal officiel —
Procès-verbal de la quarante-sixième ses-
sion du Conseil — Quatrième séance (ex-
trait) — Question de la nomination d’un

membre supplémentaire à la Commission
permanente des Mandats. [VIIIme Année, n° 10
— Octobre 1927.

Société des Nations — Commission perma-
nente des Mandats — Règlement intérieur
soumis à l'approbation du Conseil de la
Société des Nations. [C.404. M.295. 1921.
VI.

Commission permanente des Mandats: Règle-
ment intérieur.

Voir ci-dessus : Société des Nations — Journal
officiel — Procès-verbal de la seizième session

du Conseil — Deuxième séance (extrait) —
Paragraphe 535. [II Ime Année, n° 2 — Février
1922. |

Société des Nations — Commission permanente
des Mandats — Règlement intérieur. [C.404
(2). M. 295(2). 1921. VI.

Obligations incombant à la Société des Nations,
aux termes de l’article 22 du Pacte (Mandats).
(Rapport présenté par le représentant de
la Belgique, M. Hymans, et adopté par le
Conseil de la Société des Nations, réuni à
Saint-Sébastien, le 5 août 1920.)

Voir ci-dessous: Société des Nations — Les
responsabilités qui incombent à la Société des
Nations en vertu de l’article 22 (Mandats) —
Rapport présenté par le Conseil à l’Assemblée
— .fnnexe 4.

Société des Nations — Les responsabilités qui
incombent à la Société des Nations en vertu
de l’article 22 (Mandats) — Rapport présenté
par le Conseil à l’Assemblée 20/48/1671.

Société des Nations -— Journal officiel -— [Vme

Année, n° 3, mars 1923 -— Vingt-troisiéme
session du Conseil -— Procédure en matière

de pétitions relatives aux habitants des terri-
toires sous mandat. {C.44{1). M.73. 1923. VI]

79
195 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Société des Nations — Commission permanente
des Mandats — Procès-verbal de la douzième
session (y compris le rapport de la Commis-
sion au Conseil) — Annexe 4: Aperçu de la
procédure en matière de pétitions concernant
les territoires sous mandat. [C.545. M.194.
1927. VI.

Société des Nations — Mandats «C » — iJues-
tionnaire destiné à faciliter la préparation
des rapports annuels des Puissances manda-
taires. [C.397. M.299. 1921. VI]

Société des Nations — Mandats B et C — Liste
des questions que la Commission permanente
des Mandats désirerait voir traiter dans les
rapports annuels des Puissances mandataires.
[A. 14. 1926. VI.]

Le système des mandats : Origine, principes et
application.

Voir Série de Publications de la Société des
Nations, Genève, avril 1945. [VI. A. Mandats,
1945, VI. A.1.]

Société des Nations — Journal officiel — Sup-
plément spécial n° 194 — Actes des vingtième
(fin) et vingt et unième sessions ordinaires de
l’Assemblée :

Deuxième séance plénière (extrait) — Décla-
ration de M. Leif Egeland (Union sud-
africaine).

Quatrième séance plénière (extrait) —
Déclaration du professeur Bailey (Austra-
lie).

Septième séance plénière (extrait).

Procès-verbaux de la Première Commission
(Questions générales) — Troisième séance
(extrait) : 10. Reprise, par les Nations Unies,
de certaines fonctions, compétences et acti-
vités de la Société des Nations (suite) :
Mandats.

Annexe 24 C. — Mandats [résolution].

II. CHARTE DE L'ORGANISATION DES NATIONS UNIES

Chemise 2.

Chapitres XII et XIII de la Charte.

71
196 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

III. COMPTES RENDUS DE LA CONFÉRENCE DES NATIONS UNIES SUR
L'ORGANISATION INTERNATIONALE, SAN-FRANCISCO, 1945

Chemise 3.

Réunion des chefs des délégations
pour l’organisation de la Conférence.

Réunion des chefs des délégations pour l’organi-
sation de la Conférence, 26 avril 1945 ;29,
DC/4] (extrait).

Séances plénières de la Conférence.

Comptes rendus des débats.

Procès-verbal de la deuxième séance plénière,
27 avril 1945, discours de M. Forde (Australie)
20, P/6] Voir volume 1*,
pp. 210 et 211.
Additif au procés-verbal de la cinquiéme séance
plénière, 30 avril 1945 [42, P/ro (a)] Voir volume 1,
pp. 406 et 407.
Procès-verbal de la septième séance plénière,
1eT mai 1945, discours de M. Fraser (Nouvelle-

Zélande) [58, P/15] Voir volume 1,
p. 536.
Commission II — Assemblée générale.

Comptes rendus des débats.

Résumé de la réunion des membres des bureaux
de la Commission et de ses comités, 3 mai 1945

£83, 1 /3] Voir volume 8,
pp. 10a 14.
Mandat de la Commission II, exposé du Prési-
dent, 3 mai 1945 [74, I1/2] Voir volume 8,
pp. 17 et x8.

Comité IIT/4 — Régime de tutelle.

Comptes rendus des débats.

Compte rendu sommaire de la 1re réunion, 5 mai
1945 :113, II/4/2] Voir volume ro,
PP. 425 et 426.

* Les références figurant dans cette colonne renvoient aux volumes des JJocu-
ments de la Conférence des Nations Unies sur l Organisation internationale, San-
Francisco, 1945, United Nations Information Organizations, London, New York.

72

 
197
Procès-verbal résumé de la 2me séance, 10 mai
1945 (241, II/4/7]

Procès-verbal résumé de la 3me séance, Ir mai
1945 [260, I1/4/8]

Compte rendu sommaire de la 4me séance, 14 mai
1945 [310, II/4/11]

Compte rendu sommaire de la 5me séance, 15 mai
1945 [364, Il/4/13]

Procès-verbal sommaire de la 6me séance, 17 mai
1945 [404, Il/4/17]

Corrigenda au procès-verbal sommaire de la
6me séance, 17 mai 1945 [404, II/4/17 (1)]

Compte rendu sommaire de la 7me séance, 18 mai
1945 [448, II/4/18]

Compte rendu résumé de la 8me séance, 22 mai
1945 [512, 1Ï/4/21]

Compte rendu sommaire de la gme séance, 23 mai
1945 [552, Il/4/23]

Compte rendu sommaire de la rome séance, 24 mai
1945 [580, IT/4/24]

Compte rendu résumé de la r1me séance, 31 mai
1945 [712, 11/4/30]

Compte rendu sommaire de la 12m séance,
rer juin 1945 [735, 11/4/31]

Compte rendu résumé de la 13me séance, 8 juin
1945 [877, 11/4/35]

Compte rendu résumé de la r4me séance, 15 juin
1945 [1018, II/4/38]

Compte rendu résumé de la 15me séance, 18 juin
1945 [1090, 11/4/43]

Compte rendu résumé de la 16me séance, 20 juin
1945 [1143, 11/4/46]

73

AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

* Voir volume ro,

PP. 430 et 431.

Voir volume 10,
PP. 435 à 437.

Voir volume 10,
PP. 442 à 444.

Voir volume 10,
PP. 448 à 450.

Voir volume 10,
PP. 455 à 457.

Voir Volume ro,
P. 457.

Voir volume 10,
pp. 461 et 462.

Voir volume 10,
PP. 471 à 473.

Voir volume ro,
PP. 479 à 483.

Voir volume 10,
pp. 489 à 494.

Voir volume 10,
PP. 501 à 504.

Voir volume 10,
pp. 508 et 509.

Voir volume 10,
PP. 519 à 524.

Voir volume 10,
PP. 549 à 554.

Voir volume 10,

pp. 565 à 569.

Voir volume 10,
pp. 604 à 606.
198
Documents.

Opinion of the Foreign Relations Department
of Mexico (2, G/7 {c)] [En anglais seulement]

Observations du Gouvernement du Venezuela
(2, G/7 (a) @)

Commentaires et amendements présentés par
la délégation de l’Equateur [2, G/7 (p)]

Amendement présenté par l'Australie [2, G/14

()]

Régime de tutelle internationale, avant-projet
français [2, G/26 (a)]

Arrangements concernant le trusteeship inter-
national, chapitre additionnel proposé par les
Etats-Unis [2, G/26 (c}]

Trusteeship de certains territoires, projet de
chapitre à insérer dans la Charte des Nations
Unies, proposition du Royaume-Uni [2, G/26
(d)]

Propositions de la délégation chinoise au sujet
du trusteeship international [2, G/26 (e)]

Analyse des documents présentés par l'Australie,
la Chine, la France, le Royaume-Uni et les
Etats-Unis [230, I1/4/5]

Amendements proposés par la délégation sovié-
tique au projet américain concernant le
trusteeship international [2, G/26 (f)]

Complément à l'analyse des documents présentés
par l'Australie, la Chine, la France, le
Royaume-Uniet les États-Unis — Analyse des
propositions présentées par l’Union soviétique
au sujet du trusteeship sous le titre « Amende-
ments proposés par la délégation soviétique au
projet américain concernant le trusteeship
international » [324, 11/4/5 (a)]

74

AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Voir volume 3,

PP. 139 à 142,
145 à 148 et 162.

Voir volume 4,
Pp. 273.

Voir volume 4,
p. 568.

Voir volume 4,
pp. 778 et 779.

Voir volume 4,

pp. 866 à 868.

Voir volume 4,
pp. 869 et 870.

Voir volume 4,
pp. 871 à 877.

Voir volume 4,
pp. 878 à 880.

Voir volume 10,
pp. 656 à 670.

Voir volume 4,
pp. 881 à 883.

Voir volume 10,
pp. 674 à 676.
199

Plan proposé pour l'étude du chapitre relatif
aux territoires dépendants et arrangements
pour un régime de tutelle [323, II/4/12 et 323,
UL/4/t2 (0)

Projet de texte pour la partie c) à ajouter au
texte de travail soumis par la délégation de
l'Australie [575, I1/4/12 (a)!

Amendement proposé par la délégation du
Guatemala, le 14 mai 1945 [386, Il/4/15]

Amendement revisé proposé par la délégation
du Guatemala, le 16 mai 1945 [405, II/4/15 (Z)]

Dispositions supplémentaires 4 insérer dans le
chapitre relatif au régime de tutelle présentées
par la délégation de l'Égypte [871, 11/4/34]

Texte français provisoire du document de
travail avec les modifications adoptées au
8 juin [892, IT/4/36]

Texte proposé pour le chapitre relatif aux
territoires dépendants et au régime interna-
tional de tutelle [g12, IT/4/37]

Text of section B of chapter on dependent terri-
tories and arrangements for international
trusteeship (roro, II/4/37 ()] [En anglais
seulement]

Nouveau projet de document de travail, Section
A [WD. 390, 11/4/42]

Projet de rapport du rapporteur du Comité 4
de la Commission II [rogz, II/4/44]

Annexe A au rapport du rapporteur du Comité
11/4

Annexe B au rapport du rapporteur du Comité
11/4

Rapport du rapporteur du Comité 4 de la
Commission II [1115, II/4/44 (x) (a)]

75

AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Voir volume 10,
pp. 684 a 694.

Voir volume 10,
pp. 697 et 698.

Voir volume Io,
p. 464.

Voir volume 10,

p- 466.

Voir volume Io,
P-5II.

Voir volume 10,
PP. 529 à 532.

Voir volume 10,
PP. 537 à 541.

Voir volume 10,
pp. 555 à 558.

Voir volume ro,
pp. 572 et 573.

Voir volume Io,
pp. 587 à 593.

Voir volume 10,
Pp. 594 à 598.

Voir volume 10,
P- 599.

Voir volume ro,
pp. 623 à 620.
200 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Annexe À au rapport du rapporteur du Comité
IX/4 Voir volume 10,
Pp. 630 à 634.
Annexe B au rapport du rapporteur du Comité
IT/4 Voir volume Io,
Pp. 635.
Annexe C — Déclaration commune des délégués
du Royaume-Uni et des Etats-Unis Voir volume Io,
pp. 636 et 637.

Annexe D — Déclaration du délégué dela France Voir volume Io,
p. 638.
Sous-Comité IT/4/ A.

Documents.

Texte du projet, approuvé et modifié par le
Comité a.la date du 24 mai 19445, au cours de
ses dix premières séances [WD.33, Il'4/A'1] Voir volume Io,

PP. 704 à 706.
Texte du paragraphe A-1 adopté par le Sous-
Comité dans sa séance du 1er juin 1945 [727,
11/4/A/2] Voir volume 10,
Pp. 707.

Section B du chapitre relatif aux territoires
dépendants et au régime international de
tutelle “1044, I1/4/37 (2) Voir volume 10.

PP. 713 à 716.

Commission II — Assemblée générale.
5

Comptes rendus des débats.

Procés-verbal de la 3me séance de la Commission |
If, 20 juin 1945 ‘1144, IT 16: Voir volume 8,
pp. 160 à 187.
Corrigendum to verbatim minutes of 3rd meeting
of Commission II, 20 June, 1945 [1208, I1/16
(1)} [En anglais seulement] Voir volume 8,
PP. 155 à 159.

Comité de coordination.
Comptes rendus des débats.

Summary record of 37th meeting, 20 June, 1945
WI). 437. CO/201} (extrait). ‘En anglais
seulement. j

Summary record of joth mecting, 22 June, 1945
WD. 440, CO/204) (extrait). (En anglais
seulement.

7b
201 AVIS DU II VIL 50 (STATUT SUD-OUEST AFRICAIN)

Summary record of 41st meeting, 23 June, 1945
[WD. 441, CO/205] (extrait). [En anglais
seulement.]

Documents.

Chapitre du régime de tutelle, Section À, adopté
par le Comité IT/4 en date du 20 juin 1945.
[WD. 414, CO/174.]

Chapitre sur le régime de tutelle, Section B,
adopté par le Comité II/4 le 15 juin 1945.
[WD. 374, CO/154.]

Trusteeship Chapter, Section B, adopted by
Committee II/4, 18 June, 1945 [WD. 393,
CO/154 (1).] [En anglais seulement.]

Chapitre XII, Déclaration relative aux terri-
toires non autonomes. [WD. 411, CO/171.]

Chapitre XII, Politique relative aux territoires
non autonomes [1134, CO/r7x (1)] Voir volume 35,
pp. 104 à 106.
Chapitre XIIE(A), Régime international de
tutelle. [WD. 412, CO/172.]
Chapitre XII (X), Régime international de
tutelle [1138, CO/172 (x)] Voir volume 15,
pp. 107 à 113.
Chapitre XII (B), Le Conseil de Tutelle. [WD.
413. CO/173.]
Chapitre XII (Y), Le Conseil de Tutelle [1137,
CO/173 (1)! Voir volume 15,
pp. 114 à 116.

Projet de Charte des Nations Unies approuvé
définitivement en anglais par le Comité de
coordination et par le Comité consultatif de
juristes le 22 juin 1945. Le texte en français
a été approuvé en partie par le Comité
consultatif de juristes le 22 juin 1945
{rr59, CO/r8r] Voir volume 15,

PP. 213 à 255.
Séances plénières de la Conférence.
Comptes rendus des débats.

Procès-verbal in extenso de la neuvième séance
plénière, 25 juin 1945 [1210, P/20]:
Déclaration du rapporteur de la Commis- Voir volume x,

sion II pp. 644 et 645,
Déclaration du rapporteur du Comité de

direction pp. 651 et 652,
Déclaration de lord Halifax p- 654.

77
202 AVIS DU II VII 50 {STATUT SUD-OUEST AFRICAIN)

Verbatim minutes of the closing plenary session,

26 June, 1945 (1209, P/19]: Voir volume 1,
Déclaration de M. Koo (Chine) p. 661,
Déclaration de M. Gromyko (Union des

Républiques socialistes soviétiques) p. 664,
Déclaration du Feld-Maréchal Smuts (Union
sud-africaine) [En anglais seulement] p. 678.
Documents.
Rapport du rapporteur de la Commission IT à
la session plénière [1177, II/z8] Voir volume 8,
Pp. 257 à 264.

Rapport du rapporteur de la Commission II a
la session plénière {1180, J1/18 (z)] Voir volume 8,

PP. 273 à 280.
Charte des Nations Unies et Statut de la Cour

internationale de Justice Voir volume 15,
PP. 365 à 305.

IV. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, PREMIERE PARTIE
DE LA PREMIERE SESSION

Chemise 4.
Inscription de la question à l'ordre du jour.

Documents.

Ordre du jour de la premiére partie de la Pre-
mière Session de l’Assemblée générale.

Renvoi, aux Commissions de l’Assemblée géné-
rale, des questions figurant à l’ordre du jour
de l’Assemblée générale et dans le rapport de
la Commission préparatoire — Rapport du
Bureau de l’Assemblée (annexe 2 c) A/9.
Chemise 5.
Séances plénières de l’Assemblée générale.
Comptes rendus des débais.
rzme séance plénière (extrait) — Discussion du
rapport de la Commission préparatoire —

Discours de M. Nicholls (Union sud-afri-
caine).

Chemise 6.

Quatrième Commission.
Comptes rendus des débats et documents.

Comptes rendus des séances de la xre à la 12me
séance et annexes.

78
203 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)
Chemise 7.
Séances plénières de l'Assemblée générale.
Comptes rendus des débats et document.

27me séance plénière — Populations ne s’admi-
nistrant pas elles-mêmes: rapport de la
Quatrième Commission: résolutions (A/34).

Populations qui ne s’administrent pas elles-

mêmes — Rapport de la Quatrième Com-
mission à l’Assemblée générale (annexe 13) A/34.
Chemise 8.

Séances plénières de l'Assemblée générale.

Résolution.

Résolutions adoptées sur Je rapport de la Qua-
trième Commission — 9 (1). Populations
qui ne s’administrent pas elles-mêmes.

V. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, SECONDE PARTIE DE
LA PREMIÈRE SESSION

Chemise 9.

Inscription de la question à l’ordre du jour.

Documenis.

Ordre du jour de la deuxième partie de la
Première Session de l’Assemblée générale.

Répartition des points de l’ordre du jour entre

les Commissions — Rapport du Bureau à
l’Assemblée générale (annexe 30) A/163.
Chemise 10.

Quatrième Commission.

Comptes rendus des débats.

J4me séance.
15me séance.
16me séance.
Tyme séance.
18me séance.
Igme séance.
20me séance.

79
204 AVIS DU IX VII 50 (STATUT SUD-OUEST AFRICAIN)

Chemise 11.

Quatrième Commission.

Documents. -

Méthode de travail suggérée pour l'étude des
points de l’ordre du jour de la Quatrième
Commission — Mémorandum du Secrétariat
{annexe 10)

Déclaration de M. Novikov, représentant de
l'Union des Républiques socialistes sovié-
tiques (annexe IT)

Communications relatives aux Accords de
tutelle — Mémorandum du Secrétariat
{annexe 12)

Rapport du Secrétaire général relatif aux
Accords de tutelle (annexe 12 4)

Délégation de l'Inde: projet de résolution
concernant l'autorité chargée de l’adminis-
tration des territoires sous tutelle (annexe
12 b)

Délégation de la Chine: projet de résolution
relatif aux Accords de tutelle (annexe 12 c)

Déclaration de l’Union sud-africaine sur le
résultat de consultations poursuivies avec
les peuples du Sud-Ouest africain relative-
ment au futur statut du Territoire sous man-
dat, et suite à donner aux desiderata exprimés
(annexe 13)

Déclaration du maréchal J. C. Smuts, repré-
sentant de l’Union sud-africaine (annexe
13 a)

Délégation de l'Égypte: projet de résolution
concernant la procédure à suivre pour exa-
miner la déclaration du Gouvernement de
l'Union sud-africaine relative au Sud-Ouest
africain (annexe 13 b)

Délégation de l'Inde: projet de résolution
concernant le Sud-Ouest africain (annexe 13 c)

Communications reçues par le Secrétariat, rela-
tives: aux territoires susceptibles d’être
placés sous le régime de tutelle, conformé-
ment à l’article 77 de la Charte — Mémo-
randum du Secrétariat

Annexe 16
Annexe 16 a
Annexe 16 6

Rapport de la Sous-Commission 2 (annexe 21)
80

A/C.4:59.
A/C.4/57.
A/II7.

A/135.

A/C. 4/33.

A/C.4/64.

A/123.

A/C.4/41.

A/C.4/47.

A/C.4/65.

A/C.4/37.
A/C.4/37/Add.z.
AiC.4/37/Add.2.

A/C.4/68.
205 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Chemise 12.

Sous-Commission 2 de la Quatrième Commission.

Comptes rendus des débats.

re séance (extrait).

2me séance (extrait).
7me séance (extrait).

8me séance,

gme séance.

Tome séance.

13me séance (extrait).

Chemise 13.

Sous-Commission 2 de la Quatrième Commission.

Documents.

Composition de la Sous-Commission 2 et
méthode de travail proposée (mémorandum
du Secrétariat) — Annexe I A/C.4/Sub.2/2.

Procédure à suivre en ce qui concerne les ques-

tions restant à l’ordre du jour de la Sous-

Commission (proposition soumise par le

rapporteur) —.Annexe I a A/C.4/Sub.2/13.
Procédure à suivre en ce qui concerne la décla-

ration du Gouvernement de l’Union sud-
africaine (proposition du rapporteur) —

Annexe 4 A/C.4/Sub.2/30.
Projet de rapport du rapporteur à soumettre à
la Quatrième Commission — Annexe 5 A/C.4/Sub.2/43.

Chemise 14.

Quatriéme Commission.

Comptes rendus des débats et document.

21me séance.
25me séance (extrait).
Déclaration de l’Union sud-africaine sur le
résultat des consultations poursuivies avec les
peuples du Sud-Ouest africain relativement
au statut futur du territoire sous mandat, et
suite à donner aux desiderata exprimés —
Rapport de la Quatrième Commission
{annexe 76) A/250.
206 AVIS DU II VII (STATUT SUD-OUEST AFRICAIN)

Chemise 15.

Séances plénieres de l’Assemblée générale.

Comptes rendus des débats et document.

64me séance pléniére (extrait) — Statut futur du
Sud-Ouest africain : rapport de la Quatriéme
Commission : résolution.

[Note — Voir Chemise 14 pour:
Rapport de la Quatrième. Commission A/250.]

Chemise 16.

Séances plénières de l’Assemblée générale.

Résolution.

Résolutions adoptées sur les rapports de la
Quatrième Commission — 65 (I). Statut
futur du Sud-Ouest africain.

VI. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, DEUXIÈME SESSION

Chemise 17.

Inscription de la question à l’ordre du jour.

Documents.

Ordre du jour de la Deuxième Session de
l’Assemblée générale.

Distribution du travail entre les Commissions.

Chemise 18.

Quatrième Commission.

Comptes rendus des débats.

29m séance.

30me séance.

31me séance.

32me séance.

33me séance.

38me séance.

3gme séance.

4ome séance.

44me séance (extrait).
82
207 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

45me séance.
47me séance (extrait).

Chemise 19.

Quatrième Commission.

Documents.

Note du Secrétaire général sur des communica-
tions reçues par le Secrétaire général —
Annexe 3¢

Communications reçues par le Secrétaire général:
mémorandum relatif au Sud-Ouest africain,
par le révérend Michael Scott, avec préface
par Freda Troupe — Annexe 3 d

Communications reçues par le Secrétaire général:
lettre du révérend Michael Scott transmettant
des pétitions présentées par des habitants du
Sud-Ouest africain — Annexe 3e

Communications reçues par le Secrétaire général:
câblogramme envoyé par le révérend Michael
Scott — Annexe 3 f

Déclaration de la délégation de l’Union sud-
africaine relative aux documents A/C.4/95 et
A/C.4/96 — Annexe 3g

Projet de résolution soumis par la délégation
de l'Inde — Annexe 3%

Pologne : amendements à la résolution présentée
par l'Inde (A/C.4/99).
Voir Chemise 18, 38 séance, p. 49

Amendements proposés par la délégation de
Cuba au projet de résolution soumis par la
délégation de l’Inde (A/C.4/99} — Annexe 3 7

Amendement proposé par la délégation du
Panama au projet de résolution soumis par
la délégation de l'Inde (A/C.4/99) — Annexe
31

Amendements proposés par la délégation des
Philippines au projet de résolution soumis par
la délégation de l'Inde (A/C.4/99) — Annexe
3k

Texte revisé par la délégation de l’Inde du projet
de résolution soumis par la délégation de
l'Inde (A/C.4/99) — Annexe 3/

Pologne : amendement à la résolution revisée
présentée par l’Inde (A/C. 4/99/Rev. 1)
Voir Chemise 18, 45% séance, p. 96.

83

A/C.4/94.

A/C.4/95.

A/C.4/96.

A/C.4/97.

A/C.4/128.

A/C.4/99.-

A/C.4/103.

A/C.4/112.

A/C.4/113.

A/C.4/115/Rev. 1.

A/C.4/99/Rev. 1.

A/C.4/122
208 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Projet de résolution soumis par la délégation du
Danemark — Annexe 3 #

Pérou : amendement à la résolution présentée
par le Danemark (A/C.4/100)
Voir Chemise 18, 39e séance, p. 56.

Amendements proposés par la délégation de la
Belgique au projet de résolution soumis par la
délégation du Danemark (A/C.4/100) —
Annexe 3 #

Amendement proposé par la délégation du
Danemark au projet de résolution soumis
par la délégation du Danemark (A/C.4/100)
— Annexe 3 0

Texte revisé par la délégation du Danemark du
projet de résolution soumis par la déléga-
tion du Danemark (A/C.4/100) — Annexe
3 ?

Pays-Bas : amendement à la résolution revisée
présentée par le Danemark (A/C.4/100/
Rev. 1)

Voir Chemise 18, 45 séance, p. 94.

[ Note: Voir Chemise 21 pour:

Rapport dela Quatriéme Commission (A/422)

Chemise 20.

Séances plénières de l’Assemblée

A/C.4/100.

AJC.4/114..

A/C.4/116.

A/C.4/117.

A/C.4/100/Rev. 1.

AÏC.4/r21.

A/C.4/126.]

générale.

Comptes rendus des débats.

104me séance plénière — Question du Sud-Ouest
africain : rapport de la Quatrième Commis-
sion (A/422 et A/429) (extrait).

ro5me séance plénière — Suite de la discussion
sur les nouveaux projets d'accord de tutelle.

Chemise 21.

Séances plénières de l’Assemblée

Documents.

Examen de nouveaux accords de tutelle éven-
tuels: question du Sud-Ouest africain —
Rapport de la Quatrième Commission —
Annexe 13

Examen de nouveaux accords de tutelle : ques-
tion du Sud-Ouest africain — Communica-
tion du Gouvernement de l’Union sud-afri-

84

générale.

A/422.
209 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

caine relative au statut futur du Sud-Ouest
africain (Résolutions de l’Assemblée générale
9 (1) du 9 février 1946 et 65 (I) du 14 décembre
1946) — Note du Secrétaire général A/334.

Examen de nouveaux accords de tutelle: ques-
tion du Sud-Ouest africain — Communica-
tion du Gouvernement de l’Union sud-afri-
caine sur les « mesures prises par le Gouverne-
ment de l’Union pour communiquer à la popu-
lation du Sud-Ouest africain les résultats des
discussions qui ont eu lieu lors de la dernière
session de l’Assemblée générale des Nations
Unies concernant l'avenir du Territoire »
(Résolutions de l’Assemblée ‘générale 9 (I)
du 9 février 1946 et 65 (I) du 14 décembre
1946) — Note du Secrétaire général A/334/Add. x.

Examen de nouveaux accords de tutelle éven-
tuels : question du Sud-Ouest africain —
Danemark : amendement au projet de résolu-
tion présenté par la Quatrième Commission
(A/422) A/429.
Votr Chemise 20, 104m séance, pp. 575-576.

Chemise 22.
Séances plénières de l’Assemblée générale.
Résolution.

Résolutions adoptées sur les rapports de la Qua-
trième Commission — 141 (II). Examen de
nouveaux accords de tutelle éventuels:
question du Sud-Ouest africain.

VII. COMPTES RENDUS DU CONSEIL DE TUTELLE, DEUXIÈME SESSION
Chemise 23.
Inscription de la question à l’ordre du jour.
Document.

Ordre du jour de la deuxième session du
Conseil de Tutelle T/47/Rev. 1.

Chemise 24.

Conseil de Tutelle.
Comptes rendus des débats.
Ome séance (extrait).
rome séance (extrait).
s5
210 AVIS DU II VII 50 {STATUT SUD-OUEST AFRICAIN)

15me séance.
18me séance (extraits).

Chemise 25.

Conseil de Tutelle.

Documents.

Résolution de l’Assemblée générale 141 (II)
du rer novembre 1947 relative à la question
du Sud-Ouest africain: Note du Secrétaire
général T/52.

Report by the Government of the Union of South
Africa on the administration of South-West
Africa jor the year 1946. [En anglais seule-
ment.]

Communications reçues par le Secrétaire général
relatives au Sud-Ouest africain: Note du
Secrétariat T/55.

Communications recues par le Secrétaire général
relatives au Sud-Ouest africain: Note du
Secrétariat T/55/Add. x.

Questions 4 transmettre au Gouvernement de
VUnion sud-africaine (Rapport du Comité
spécial de rédaction) T/96.
Voir Chemise 26 — Résolution 28 (II) du

Conseil de Tutelle — Annexe et Chemise 24
-- 18me séance, pp. 30 à 32.

Chemise 26.

Conseil de Tutelle.

Résolution.

Résolutions adoptées par le Conseil de Tutelle
pendant sa deuxiéme session — 28 (II). Rap-
port du Gouvernement de l’Union sud-afri-
caine sur l’administration du Sud-Ouest
africain pendant l’année 1946.

VIII. COMPTES RENDUS DU CONSEIL DE TUTELLE, TROISIÈME SESSION
Chemise 27.

Inscription de la question à l’ordre du jour.
Document.

Ordre du jour:
86
21II AVIS DU II VII 50 {STATUT SUD-OUEST AFRICAIN)

Chemise 28.

Conseil de Tutelle.

Comptes rendus des débats.

3gime séance (extrait).
4Ime séance.
42me séance (extrait).

Chemise 20.

Conseil de Tutelle.

Documents.

Réponse du Gouvernement de l’Union sud-
africaine au questionnaire du Conseil de
Tutelle relatif au rapport adressé à l’'Organi-
sation des Nations Unies sur l’administration
du Sud-Ouest africain pendant l’année 1946  T/175.

Communications reçues par le Secrétaire général
conformément à l’article 24 du règlement
intérieur du Conseil de Tutelle T/18x.

Communications recues par le Secrétaire général
conformément à l’article 24 du règlement

intérieur du Conseil de Tutelle T/r81/Add. 1.
Communications reçues par le Secrétaire général

conformément à J’article 24 du règlement |

intérieur du Conseil de Tutelle T/181/Aéd. 2.

Communications reçues par le Secrétaire général
conformément à l’article 24 du règlement
intérieur du Conseil de Tutelle T/181/Add. 3.

Communications reçues par le Secrétaire général
conformément à l'article 24 du règlement
intérieur du Conseil de Tutelle T/181/Add. 4.

Communications reçues par le Secrétaire général
conformément à l’article 24 du règlement
intérieur du Conseil de Tutelle T/181/Add. 5.

Communications reçues par le Secrétaire général
conformément à l’article 24 du règlement

intérieur du Conseil de Tutelle T/181/Add. 6.
Communications reçues par le Secrétaire général

conformément à l’article 24 du règlement

intérieur du Conseil de Tutelle - T/18:/Add. 7.

Rapport du Comité de rédaction sur le rapport
relatif à l'administration du Territoire sous
tutelle du Sud-Ouest africain pour l’année
1946 T/209.

87
212 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Rapport du Conseil de Tutelle sur ses deuxiéme
et troisième sessions —- Chapitre VII — Sud-
Ouest africain — Rapport sur l’administra-
tion du Sud-Ouest africain pour 1946 A/603.

IX. COMPTES RENDUS DE L’ASSEMBLEE GENERALE, PREMIERE PARTIE
DE LA TROISIEME SESSION

Chemise 30.

Inscription de la question à l'ordre du jour.

Documents.

Ordre du jour de l’Assemblée générale, Troi-
sième Session.

Distribution du travail entre les Commissions.

Chemise 31.

Quatrième Commission.

Comptes rendus des débais.

7bme séance.
77me séance.
78me séance.
7gme séance.
8ome séance.
8xrme séance.
82me séance.
83me séance.
84me séance.
85me séance.

Chemise 32.

Quatriéme Commission.

Documents.
Rapport de la Quatrième Commission A/734.
Danemark, Norvége et Uruguay: projet de
résolution ; A/C.4/163.

Voir A/734, pp. 405 et 406.

Danemark, Norvège et Uruguay: projet de
résolution revisé A/C.4/163/Rev. 1.
Voir A/734, pp. 407 et AIT.

88
213 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

Inde : projet de résolution
Voir A/734, pp. 407 et 408.

Grèce: amendement au projet de résolution
déposé par le Danemark, la Norvège et l’Uru-
guay (A/C.4/163)

Voir A/734, pp. 406 et 407.

Cuba: amendement au projet de résolution
déposé par le Danemark, la Norvége et
Uruguay (A/C.4/163)

Voir A/734, pp. 408 et 409.

Inde: amendement à l’amendement de Cuba
(A/C.4/166) se rapportant au projet de réso-
lution déposé par le Danemark, la Norvége
et Uruguay (A/C.4/163/Rev. 1)

Voir Chemise 31, 82m séance, Pp. 358 et 350.

Inde : amendement complémentaire a l’amen-
dement proposé par Cuba au projet commun
de résolution du Danemark, de la Norvège et
de l'Uruguay (A/C.4/163/Rev. 1)

Voir A/734, pp. 408 et 410.

Birmanie et Philippines : amendement au pro-
jet revisé de résolution présenté par le Dane-
mark, la Norvège et Uruguay (A/C.4/163/
Rev. 1}

Voir Chemise 31, 83 séance, p. 371.

Belgique : amendement au projet de résolution
déposé par le Danemark, la Norvège et l'Uru-
guay (A/C.4/163/Rev. 1)

Voir Chemise 31, 82™ séance, p. 362.

Inde: amendement au projet de résolution
revisé du Danemark, de la Norvége et de
VUruguay (A/C.4/163/Rev. 1)

Voir Chemise 31, 84% séance, p. 373.

Rapport du Gouvernement de l’Union sud-
africaine sur l’administration du Sud-Ouest
africain : rapport du Conseil de Tutelle —
Lettre en date du 19 novembre 1948 adressée
au Président de la Quatrième Commission
par le Président de la délégation de l’Union
sud-africaine

Projet de rapport de la Quatrième Commission
Même texte dans A/734.

[Note — Voir Chemise 29 pour:
apport du Conseil de Tutelle sur ses deuxième
et troisiéme sessions — Chapitre VII — Sud-
Ouest africain — Rapport sur l'administration
du Sud-Ouest africain pour 1946

89

A/C.4/164.

A/C.4/165.

A/C.4/166.

A/C.4/167.

AJC.4/167/Rev. 1.

A/C.4/168.

A/C.4/169.

A/C.4/170.

A/C.4/171.
A/C.4/172.

A/603.]
214 AVIS DU IT VH 50 (STATUT SUD-OUEST AFRICAIN)

Chemise 33.

Séances plénières de l’Assemblée générale.

Comptes rendus des débats et documents.

164me séance plénière — Rapport du Gouverne-
ment de l’Union sud-africaine sur l’adminis-
tration du Sud-Ouest africain. Rapport du
Conseil de Tutelle : rapport de la Quatrième
Commission.
“Note — Voir Chemise 29 pour:
Rapport du Conseil de Tutclle sur ses deuxième
el troisième sessions — Chapitre VII — Sud-
Ouest africain — Rapport sur l’administra-
tion du Sud-Ouest africain pour 1946 A/603.

Voir chemise 32 pour:
Rapport de la Quatrième Commission A/734.]

Chemise. 34.

Séances plénières de l’Assemblée générale.

Résolution.

227 (III). Question du Sud-Ouest africain.

X. COMPTES RENDUS DU CONSEIL DE TUTELLE, CINQUIEME SESSION

Chemise 35.
Séances du Conseil de Tutelle.
Comptes rendus des débats.

ire séance.
25me séance.
27e séance.

Chemise 36.
Conseil de Tutelle.

Documents.
Question du Sud-Ouest africain — Note du
Secrétaire général T/371.
Question du Sud-Ouest africain: projet de
résolution soumis par les Philippines 7/383.

go
215 AVIS DU II VII 50 {STATUT SUD-OUEST AFRICAIN)

[Note — Voir Chemise 42 pour:
Lettre adressée au Secrétaire général par M. J.R.
Jordaan, représentant permanent adjoint de
l'Union sud-africaine auprès de l’Organisa-
tion des Nations Unies A/929.]

Chemise 37.
Loi constitutionnelle du Sud-Ouest africain.

Lettre adressée au Secrétaire général par M. J.
R. Jordaan, représentant permanent adjoint
de l’Union sud-africaine auprès de l’Organi-
sation des Nations Unies Aj929.
South-West Africa Constitution Act, 1925—
The Laws of South-West Africa, 1925 : Pro-
clamations and principal Government notices
issued in South-West Africa, 1st January to
gist December, 1925 (extrait). [En anglais
seulement.]

Chemise 38.
Consetl de Tutelle.
Résolution.

111 (V). Question du Sud-Ouest africain.

XI. COMPTES RENDUS DE L’ASSEMBLEE GÉNÉRALE, QUATRIEME
SESSION

Chemise 39.

Inscription de la question à l'ordre du jour.

Document:
Ordre du jour de l’Assemblée générale —
Quatrième Session A/994, A/994/Add. 1

et A/994/Add. 2.
Distribution de travail entre les Commissions.

Chemise 40.

Quatrième Commission.
Comptes rendus des débats.
128me séance.
T2gme séance.
I30me séance.

OT
216 AVIS DU II VII 50 (STATUT SUD-OUEST AFRICAIN)

131me séance.
132me séance.
133me séance.
134me séance.
13$me séance.
136me séance.
137me séance.
138me séance.
13gme séance.
140me séance.
I41me séance.

Chemise 41.

Quatrième Commission.

Documents.

Inde : projet de résolution
Voir Chemise 42 — Question du Sud-Ouest
africain: rapport du Conseil de Tutelle
-— Rapport de la Quatrième Commission
— Paragraphe 29 (A/r180).

Danemark, Norvège, Syrie et Thaïlande:
projet de résolution
Vorr Chemise 42 — Question du Sud-Ouest
africain: rapport du Conseil de Tutelle —
Rapport de la Quatrième Commission —
Paragraphe 34 1) (A/r180).
Inde: projet de résolution
Voir Chemise 42 — Question du Sud-Ouest
africain : rapport du Conseil de Tutelle —
Rapport de la Quatrième Commission —
Paragraphe 34 11) (A/rr80).

Guatemala : proposition

Guatemala : proposition (texte remanié)

Voir Chemise 42 — Question du Sud-Ouest
africain : rapport du Conseil de Tutelle —
Rapport de la Quatrième Commission —
Paragraphe 7 (A/r180).

République. dominicaine : amendement à la
proposition du Guatemala (A/C.4/L.56)

Voir Chemise 40, 132" séance, paragraphe 2.

Union des Républiques socialistes soviétiques :
amendement au projet de résolution de
l'Inde (A/C.4/L.53)

Voir Chemise 42 — Question du Sud-Ouest
africain : rapport du Conseil de Tutelle —

92

A/C.4/L.53.

A/C.4/L.54.

A/C.4/L.55.

A/C.4/L.56.
A/C.4/L.56/Rev. x.

A/C.4/L.58.

A/C.4/L.61,
217 AVIS DU IX VII 50 (STATUT SUD-OUEST AFRICAIN)

Rapport de la Quatrième Commission —
Paragraphe 32 (A/1180).

Guatemala : amendement au projet de résolu-
tion de l'Inde (A/C.4/L.53)
Voir Chemise 40, 136m séance, paragraphes
48 et 49.

Danemark, Inde, Norvège, Syrie et Thaïlande :
projet de résolution
Voir Chemise 42 — Question du Sud-Ouest
africain : rapport du Conseil de Tutelle —
Rapport de la Quatrième Commission —
Paragraphe 35 (A/rr8o).

Communications reçues par le Secrétaire général

Résolution adoptée par la Quatrième Commis-
sion à sa 134me séance, le 23 novembre 1949
Voir Chemise 42 — Question du Sud-Ouest

africain : rapport du Conseil de Tutelle —
Rapport de la. Quatrième Commission —
Paragraphe 10 (A/r180).

Rapport de la Sous-Commission 7 à la Qua-
trième Commission

Question du Sud-Ouest africain: rapport du
Conseil de Tutelle — Projet de rapport de
la Quatrième Commission
Voir Chemise 42 — Question du Sud-Ouest

africain : rapport du Conseil de Tutelle —
Rapport de la Quatrième Commission —
(A/r180).

Documents soumis par le pasteur Michael Scott

Chemise: 42.

A/C.4/L.63.

A/C.4/L.64.

A/C.4/L.57 et
A/C.4/L.57/Corr. 1.

A/C.4/L.60.

A/C.4/L.62.

A/C.4/L.65.

A/C.4/L.66.

Séances plénières de l'Assemblée générale.
£&

Comptes rendus des débats et documents.

26gme séance plénière.

Lettre adressée au Secrétaire général par M. J.
R. Jordaan, représentant permanent adjoint
de l'Union sud-africaine auprès de l’Organisa-
tion des Nations Unies .

Rapport du Conseil de Tutelle sur ses qua-
trième et cinquième sessions — 3. Question
du Sud-Ouest africain

Note du Secrétaire général
93

A/929.

A/933.
A/962.
218 AVIS DU II VI 50 (STATUT SUD-OUEST AFRICAIN)

Question du Sud-Ouest africain: rapport du
Conseil de Tutelle — Rapport de la Qua-
trième Commission A/tr8o.

Question du Sud-Ouest africain — Argentine,
Belgique, Brésil, Canada, Chine, Danemark,
Ltats-Unis d’Amérique, Guatemala, Irak,
Liban, Mexique, Norvége, République domi-
nicaine, Syrie, Thailande, Turquie, Uruguay:
amendement au projet de résolution II proposé
par la Quatrième Commission (A/1180) A/1197.

Voir 209% séance plénière, paragraphe 53.

Chemise 43.
Séances plénières de l’Assemblée générale.
Résolutions.

Résolutions adoptées sur les rapports de la
Quatrième Commission — 337 (IV). Question
du Sud-Ouest africain : confirmation de réso-
lutions antérieures et présentation de rap-
ports. 338 (IV). Question du Sud-Ouest
africain : demande d’avis consultatif à la
Cour internationale de Justice.

DOCUMENTS SOUMIS A LA COUR PAR LE SECRÉTAIRE
GENERAL DES NATIONS UNIES A LA REQUÊTE DE LA COUR

XXVIII

Territoires non-aulonomes

Résumé des renseignements transmis au
Secrétaire général au cours de l'année
1946.

Publication des Nations Unies, n° de vente :
1947 VIB 1.

Quatrième session

Comité spécial pour l'examen des renseigne-

ments transmis en vertu de l’article 73e

de la Charte.
Date de réception des renseignements A/AC.28.W.6
Territoires énuméres. Point iv de l’ordre du

jour provisoire.

94
219 AVIS DU II VII (STATUT SUD-OUEST AFRICAIN)

Quatrième session

Renseignements relatifs aux territoires non-
autonomes.
Résumé et analyse dés renseignements trans-
mis en vertu de l’article 73 e) de la Charte A/g15
Rapport du Secrétaire général.

Quatrième session.

Renseignements provenant des territoires

non-autonomes.
Résumé et analyse des renseignements trans-

mis en vertu de l’article 73 ¢) de la

Charte A/g15, Addendum 1.
Rapport du Secrétaire général.

95
